Citation Nr: 0028030	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-07 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability of the 
aorta and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel







INTRODUCTION

Verification of all of the veteran's active duty has not been 
obtained but the record reflects that the veteran served on 
active duty for almost 22 years before retiring in February 
1987.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for 
disability of the aorta on a de novo basis.

The Board notes that the RO has addressed the veteran's claim 
on de novo basis, notwithstanding that service connection for 
the veteran's aortic disability had been denied in an 
unappealed rating decision of August 1987 and reopening of 
the claim had been denied in an unappealed rating decision of 
October 1995.  The RO apparently did so because the veteran 
is currently alleging that service connection is warranted 
for disability of the aorta on the basis that it is secondary 
to his service-connected hypertension, and the issue of 
secondary service connection had not been addressed in the 
prior decisions.  Although it is true that the veteran is 
alleging that his aortic disability developed secondary to 
his service-connected hypertension, he is alleging that this 
occurred during service.  Therefore, the Board has concluded 
that the veteran is attempting to reopen his previously 
denied claim for direct service connection.        

The Board also notes that a claim for service connection for 
arthritis of the left shoulder was filed on the veteran's 
behalf in March 1999.  The record does not reflect that the 
RO has adjudicated this claim or otherwise responded to this 
claim.  Therefore, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Reopening of the veteran's claim for service connection 
for disability of the aorta was denied in an unappealed 
rating decision of October 1995; the subsequently received 
evidence includes evidence which is not cumulative or 
redundant of the evidence previously of record and which is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

2.  The claim for to service connection for disability of the 
aorta is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for disability of the 
aorta.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The claim for service connection for disability of the 
aorta is well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for any disease diagnosed after service discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 
Vet.App. 273, at 284 (1996).  Lay assertions of medical 
causation cannot serve as a predicate to reopen a claim.  
Moray v. Brown, 5 Vet.App. 211, at 214 (1993). 

In an unappealed rating decision of August 1987, service 
connection was denied for a malformation of the aortic arch 
on the basis that it was a congenital condition which was not 
aggravated by service.  Reopening of the claim was denied in 
an unappealed rating decision of October 1995 on the basis 
that new and material evidence had not been submitted since 
the decision of August 1987.

The subsequently received evidence includes a July 1996 
letter from William O. Kirk, M.D., in which it was noted that 
the veteran was initially diagnosed with a thoracic aortic 
aneurysm while in the service in the late 1960's.  He noted 
that the aneurysm had been stable since the late 1960's, but 
that control of the veteran's high blood pressure was most 
important in terms of the veteran's prognosis because the 
dilation of the veteran's thoracic aorta and the aneurysmal 
change at the origin of the left subclavian artery were 
probably related to chronic hypertension.  

The foregoing letter of Dr. Kirk appears to suggest that the 
dilation of the veteran's thoracic aorta and aneurysmal 
change at the origin of the left subclavian artery either 
developed or increased in severity during service as a result 
of hypertension.  This evidence is not cumulative or 
redundant of the evidence previously of record.  Moreover, it 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim.  Accordingly, it is not 
and material, and the veteran's claim is reopened. 

The Board must also determine whether the veteran has 
presented evidence of a well-grounded claim, that is, whether 
he has presented a claim that is plausible and meritorious on 
its own or capable of substantiation.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claim.  See 
Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.

The July 1996 letter of Dr. Kirk suggesting that the 
veteran's disability of the aorta developed or increased in 
severity during service as a result of hypertension is also 
sufficient to establish that the veteran's claim is well 
grounded.


ORDER

New and material evidence having been submitted, reopening of 
the veteran's claim for service connection for disability of 
the aorta is granted.

Evidence of a well-grounded claim for service connection for 
disability of the aorta having been presented, the appeal is 
granted to this extent. 


REMAND

Initially, the Board notes that the veteran submitted a 
letter and attached medical evidence that was received 
directly at the Board in February 2000.  The submitted 
medical evidence includes clinical records pertaining to the 
disability at issue in this appeal.  Neither the veteran nor 
his representative has waived RO consideration of this 
evidence.  Thus, a remand is in order, in part, for due 
process reasons.  See 38 C.F.R. § 20.1304(c) (1999).

Although the record contains the July 1996 letter of Dr. Kirk 
supporting the veteran's claim, it is not clear to the Board 
that Dr. Kirk's opinion was based on a review of all 
available records pertinent to the veteran's claim.  

The record reflects that the RO obtained a VA medical opinion 
in March 1998 addressing the etiology of the veteran's aortic 
disability and that this opinion was based upon a review of 
the claims folder.  The VA physician essentially opined that 
it is more likely that the veteran's aortic aneurysm is a 
congenital malformation than secondary to his service-
connected hypertension since the aneurysm was found in 1966 
and hypertension was not diagnosed until 1977.  The Board has 
not found this opinion to be adequate for adjudication 
purposes since the physician did not address the veteran's 
contention that the hypertension was present for a period of 
time prior to its initial diagnosis nor did the physician 
address whether the aortic disorder increased in severity 
during service or whether the aortic disorder increased in 
severity subsequent to service as a result of the veteran's 
service-connected hypertension.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the appropriate 
service facility and verify the dates of 
the veteran's active duty service.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  The veteran should be requested 
to provide information concerning any 
work-related disability benefits and 
medical records pertinent thereto.  When 
the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of all 
indicated records which are not already 
associated with the claims files.  In any 
event, the RO should obtain all recent 
treatment records for the veteran not 
previously secured from the Brooke Army 
Medical Center, San Antonio, the Texas VA 
Medical Center, and the Frank M. Tejeda 
VA Outpatient Clinic.

3.  Then, the RO should arrange for an 
examination of the veteran by a physician 
with appropriate expertise, who has not 
examined the veteran previously, to 
determine the nature, extent, and 
etiology of any currently present 
disability of the aorta.  Any indicated 
studies should be performed, and all 
findings should be set forth in detail.  
The claims file must be made available to 
and reviewed by the examiner.  Based upon 
the examination results and the review of 
the claims file, the examiner should be 
requested to provide an opinions with 
respect to the following:

With respect to each currently 
present aortic abnormality, is it at 
least as likely as not that the 
abnormality is due to disease or 
injury (as opposed to representing a 
congenital or developmental defect)?

With respect to any currently 
present aortic disorder due to 
disease or injury, the examiner 
should provide an opinion as to 
whether the disorder clearly and 
unmistakably existed prior to 
service.  With respect to any such 
disorder that existed prior to 
service, the examiner should provide 
an opinion as to whether the 
disorder increased in severity 
during service and if so, whether 
the increase was clearly and 
unmistakably due to natural 
progress.  The examiner should also 
provide an opinion as to whether it 
is at least as likely as not that 
any current aortic disorder was 
caused or chronically worsened by 
the veteran's service-connected 
hypertension. 

The supporting rationale for all opinions 
expressed must also be provided.  

4.  The RO should review the examination 
report resulting from the above-requested 
development and assess compliance with 
the above instructions.  If the RO 
determines that the examination report 
does not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action.

5.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the veteran's 
claim based on all evidence received 
since its most recent adjudication of the 
veteran's claim. 

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



